DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The above claims are indefinite in that in claim 1, from which all other claims depend, the term “the workpiece side” lacks proper antecedent basis in that it is not clear what this “side” is referring to (i.e. what component has the workpiece at one side of it) rendering the scope of the claims indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,597,193 to Kalfass (Kalfass). Kalfass teaches a heat treatment apparatus, in the embodiment of figure 1 for example, including a chamber (11) having a pair of side walls (18) parallel to each other and configured so that a metallic workpiece could, if desired be disposed between the side walls, a centrifugal fan (21) including a blade which rotates and configured to suck gas from an intermediate section which would contain a workpiece and generate an air current  (shown by the arrows 40) and an air current regulation unit (26) configured to regulate the air flow generated by the fan so as to restrict air flow in regions away from the side walls and increase air flow in regions approaching the side walls as shown by the flow arrows (40) in figure 1 for example, thereby showing all aspects of above claim 1, since as stated above, Kalfass could if desired, be employed to heat treat a metallic workpiece in some manner, and it has been held that where the prior art could, if desired be operated in a claimed manner, whether or not such  by the prior art, then the actual manner or method of operation of an apparatus cannot be relied upon to fairly further distinguish claims to an apparatus itself. See MPEP 2114 and 2115.
With respect to claim 2, Kalfass teaches a pair of heaters (36) along the side walls of the chamber.
With respect to claim 3, Kalfass teaches first (27) and second (28) air current restricting members each along one of the side walls.
With respect to claim 4, the air current restricting members of Kalfass include curved wall surfaces (see figures 1 and 2 for example).
With respect to claim 5, the curved surfaces of members (27) and (28) face each other from opposite sides of the fan (21).
With respect to claim 6, the curved surfaces (27) and (28) also approach each other near the outer edge portions of the fan blade (21).

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,770,408 to McCully (McCully). McCully teaches a heat treatment apparatus, in the embodiment of figure 3 for example, including a chamber (10) having a pair of side walls parallel to each other and configured so that a metallic workpiece can be disposed between the side walls, a centrifugal fan (84) including a blade (90) which rotates and configured to suck gas from an intermediate section which would contain a workpiece and generate an air current  (shown by the arrows) and an air current regulation unit (25) configured to regulate the air flow generated by the fan so as to restrict air flow in regions away from the side walls and increase air flow in regions approaching the side walls as shown by the flow arrows (40) in figure 1 for example, thereby showing all aspects of above claim 1.
With respect to claim 3, McCully teaches first and second air current restricting members each along one of the side walls.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of US 4,941,823, showing a further example of heat treatment furnaces including air flow regulators, and US 2020/0080165 (the publication of the instant application) are also cited.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243.  The examiner can normally be reached on Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk